PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,240,584
Issue Date: February 1, 2022
Application No. 16/815,608
Filing or 371(c) Date: March 11, 2020
For: Earphone Systems 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed April 25, 2022, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

The $105 fee for the petition under 37 CFR 1.182 was not submitted herewith petition nor was there authorization to charge a deposit account.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  



Any questions concerning this matter may be directed to Terri Johnson at (571) 272-2991.  




/TERRI S JOHNSON/Paralegal Specialist, OPET